DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 1/30/2019. Claims 1-10 are currently pending. Claims 7-9 have been amended in a preliminary amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, the limitation “unloading means” in line 18 of claim 1, the “actuation means” in line 7 of claim 3, and the “separator means” in line 3 of claim 7 are being interpreted under 35 U.S.C. 112(f) with the “actuation means” corresponding to element 40 and the “separator means” corresponding to element 64.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “in particular fruit and vegetable products” in line 2 is vague and indefinite because it is not clear if what follows the phrase “in particular” is a part of the claimed invention. In order to further prosecution, the limitation has been interpreted to not be a part of the claimed invention. Claims 2-8 are rejected based on their dependency from claim 1.
	Regarding claim 1, the limitation “said filling station” in line 9 lacks sufficient antecedent basis. In order to further prosecution, each reference in the claims to a “filling station” has been interpreted to be referring to the “second feeding station” recited in line 5.
	Regarding claim 3, the limitation “first bags” in line 6 is vague and indefinite because it is not clear if the limitation is referring to new bags or the first bags recited in claim 1. In order to further prosecution, the limitation has been interpreted to be referring to the first bags recited in claim 1.
	Regarding claim 7, the limitation “the diaphragm” in line 5 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a diaphragm.”
	Regarding claim 7, the limitation “in order for it to be confined within the dimension of longitudinal development of the filling station” is vague and indefinite because them meaning of the phrase “confined within the dimension of longitudinal development” is not understood. 
	Regarding claim 8, the limitation “and the like” in 7 is indefinite because it is not clear which structure is included as “the like.” In order to further prosecution, the limitation has been interpreted to be including any structure.
	Regarding claim 8, the limitation “the data” in line 7 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “data.”
	Regarding claim 9, the limitations “the separator” in line 7, “the flaps” in line 18, and “the control unit” in line 30 each lack sufficient antecedent basis. In order to further prosecution, the limitations have been interpreted to recite “a separator,” “flaps,” and “a control unit” respectively. Claim 10 is rejected based on its dependency from claim 9.
	Regarding claim 9, the limitation “moving the separator lowered down into the second bag being open in order to receive the first bags” in line 8 is vague and indefinite because the poor grammar makes it difficult to ascertain what is actually being claimed and it is not clear what is receiving the first bags. In order to further prosecution, the limitation has been interpreted to recite “moving the separator down into the second bag, which is open, in order to allow the second bag to receive the first bags.”
	Regarding claim 9, the limitation “it” in line 23 is vague and indefinite because it is not clear to which element “it” is referring. In order to further prosecution, the limitation has been interpreted to being referring to the separator.

The claim limitation “unloading means” in line 18 of claim1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sala (US 2009/0199512 A1).
	Regarding claim 1, Sala discloses an apparatus for filling bags with products comprising a feeding station (at 2 – Fig. 1) which feeds first bags (3 – Fig. 1) to a second feeding station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1) which (6 – Fig. 1) with the first bags (para. 0033), a meshed material feed station (the portion of 4 extending from 5 to the left edge of 26 – Fig. 1) used to form bands of second bags (para. 0015, lines 2-5), a closing and cutting station (the portion of 4 extending from the right edge of 30 – Fig. 1) which closes and cuts second bags filled with the first bags (para. 0017), said filling station being an intermediate station between said meshed material feeding station and said closing and cutting station (see Fig. 1), the apparatus being characterized in that it comprises a selector device (the assembly of 14 and 18 – Fig. 2), integrated in the filling station, used to automatically sort and select the first bags fed by the feeding station and to move them onto transportation lines suitable for transferring said first bags, after being sorted, towards respective collection/accumulation devices (29, 30 – Fig. 1) comprising unloading means (31, 32 – Fig. 2) which provide for a centered fall by gravity of said first bags onto second bags (paras. 0023 and 0026).

Sala further discloses:
	Claim 2, the selector device (the assembly of 14 and 18 – Fig. 2) comprises a movable case (18 – Fig. 2) for an alternating opening/closing of the transportation lines (73, 74 – Fig. 2) in the filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1), parallel and side-by-side to each other (para. 0023).

	Claim 3, the case (18 – Fig. 2) in the selector device (the assembly of 14 and 18 – Fig. 2) is hinged to an upper end of a diaphragm (14 – Fig. 2) separating said parallel and side-by-side transportation lines (73, 74 – Fig. 2), the case being controlled by presence/position sensors (20, 21 – Fig. 1) which detect the presence/position of the first bags and being rotationally driven by way of actuation means (19 – Fig. 1).

	Claim 7, a separator means (50 – Fig. 2) placed in correspondence with the filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1), vertically movable along a guide (51 – Fig. 3), aligned with a diaphragm (14 – Fig. 2) and positioned between the collection/accumulation devices (29, 30 – Fig. 1) in order for it to be confined within the dimension of longitudinal development of the filling station (para. 0029).

	Claim 9, a method comprising the following steps: feeding a second bag (6 – Fig. 1) formed in the meshed material feeding station (the portion of 4 extending from 5 to the left edge of 26 – Fig. 1) to the filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1) and below the collection/accumulation devices (29, 30 – Fig. 1 and para. 0015, lines 2-5); moving a separator (50 – Fig. 2) down into the second bag, which is open, in order to allow the second bag to receive the first bags (3 – Fig. 1 and para. 0029); feeding the first bags to the filling station (at 2 – Fig. 1) by way of a conveyor belt (2 – Fig. 1) in the feeding station (para. 0015, lines 1-2); operating the selector device (the assembly of 14 and 18 – Fig. 2) which sorts the first bags coming from the feeding station in the first transportation line and in the second transportation line alternately (para. 0032, lines 1-4), said first bags being moved to the collection/accumulation devices by way of conveyor belts (12, 13 – Fig. 1) in the first transportation line and in the second transportation line respectively (para. 0032, lines 1-4); opening flaps (33, 34 – Fig. 3) in each individual collection/accumulation device (para. 0041, lines 7-10); making the separator slide along the guide and progressively lift the separator as the second bag gets filled with the first bags (para. 0029); moving the second bag filled with the first bags in the direction of the closing and cutting station where said second bag is closed above and subsequently vertically cut along a separation portion and separated from a second adjacent bag to be filled or being filled (para. 0017); said steps being controlled by a control unit on the basis of signals provided by sensors (the circuitry that controls the sensors, para. 0043).

	Claim 10, while the first bags (3 – Fig. 1) are fed in the filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1) a count is made of the first bags that are conveyed in the first transportation line and in the second transportation line (para. 0032, lines 4-7), the control unit disabling the opening of the flaps (33, 34 – Fig. 3) in the collection/accumulation devices (29, 30 – Fig. 1) above that portion of the second bag (6 – Fig. 1) which comprises a greater number of first bags, whenever the difference between the number of first bags inserted into the second bag and coming from the first or second transportation line, temporarily stops the conveyor belt in the corresponding transportation line, and only enables the moving of one transportation line and of the collection/accumulation device above that portion of the second bag which contains a lower number of first bags (para. 0034 and 0042, lines 6-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US 2009/0199512 A1).
	Regarding claim 4, Sala discloses essentially all of the elements of the claimed invention in claim 3.
	However, Sala does not expressly disclose the structure of the actuation means.
	In this case, the examiner takes Official Notice that it is old an well known in the art to drive a hinged case back and forth using a rocker hinged to the case and driven into rotation about its fulcrum point by way of one or two actuators.
	Since Sala already discloses that an actuator (19 – Fig. 1) is used to drive the case, it would have been obvious, to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention, to have used as rocker as the mechanism for moving the case back and forth since Sala is silent with regards to the structure of the actuation means and a rocker is an old and well known mechanism for moving the case back and forth.

(0034).
	However, Sala does not expressly disclose of control panel.
	In this case, the examiner takes Official Notice that it is old and well known in the art to include a control panel on a filling apparatus, wherein the control panel makes up an operator interface which includes a control unit and enables the operator to display and set the production steps, to monitor the working cycle, to modify the working parameters, and further comprises product presence sensors and meters for acquiring data of the production cycle and sending it to the control unit to enable the operator to adjust and modify the production cycle. One of ordinary skill in the art would have recognized that a control panel and product presence sensors and meters would allow the apparatus to accommodate different types of products and thereby increase the applicability of the apparatus.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have incorporated a control panel and presences sensors in order to allow the apparatus to accommodate different types of products and thereby increase the applicability of the apparatus.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US 2009/0199512 A1) in view of Kitigawa (EP 0076093).
	Regarding claim 5, Sala discloses essentially all of the elements of the claimed invention in claim 1 with Sala further disclosing that each collection/accumulation device (29, 30 – Fig. 1) (31, 32 – Fig. 2) open above and closed by a flap (33, 34 – Fig. 2) hinged to said funnel-shaped container element (para. 0026, lines 1-3).
	However, Sala does not expressly disclose a second flap.
	Kitigawa teaches a funnel-shaped container element (32 – Fig. 1) open above and closed below by way of a pair of opposed flaps, namely a first flap (21 – Fig. 2) and a second flap (21’ – Fig. 2) respectively, hinged to said funnel-shaped container element and operated synchronously and simultaneously for opening/closing (pg. 6, lines 9-13). One of ordinary skill in the art, upon reading the teaching of Kitigawa, would have recognized that the funnel-shaped container element of Kitigawa and the funnel-shaped container element of Sala are analogous structures. One of ordinary skill in the art would have also recognized that using a second flap in the funnel-shaped container element of Kitigawa has the advantage of ensuring that more gravitational force is applied to an object located in the funnel-shaped container element thereby ensuring a more reliable release of the object when the flaps open.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the funnel-shaped container element of Sala to comprise a second flap as taught by Kitigawa in order to ensure a more reliable release of a product.

	Regarding claim 6, the opening/closing operation of the pair of opposed flaps (21, 21’ – Fig. 2, Kitigawa) in the collection/accumulation device (29, 30 – Fig. 1, Sala) comprises an actuator (24 – Fig. 2) connected to the funnel-shaped container element (32 – Fig. 1, Kitigawa) and to the second flap (21 – Fig. 2, Kitigawa), a lever (the lever mechanism, pg. 5, lines 11-15) (21’ – Fig. 2, Kitigawa) in order to transmit motion from the second flap to the first flap (pg. 5, lines 11-15, Kitigawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/26/2021